Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/30/2021 has been entered. Claims 13, 17, 19, 21-22, 24, 28-33, 35-38 and 40 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 11/10/2021. 
Allowable Subject Matter
Claim 13, 17, 19, 21-22, 24, 28-33, 35-38 and 40 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 13, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches an injection device comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), wherein the distal end of the housing is configured to be applied against an injection site (the distal end is configured with needle shield 3 which is pressed against an injection site as disclosed in Par. 0007); a driving mechanism comprising a drive spring (16), the mechanism arranged between the piston and the proximal end of the housing; and a locking mechanism comprising a clamp (element 21 which is interpreted to meet the limitations of a clamp; a “clamp” is defined on wordnik.com/words/clamp as “any of various devices used to join, grip, support, or compress mechanical or structural parts”; element 21 is thus considered a clamp since element 21 grips housing member 15 by a recess 22 in order to retain it in place as disclosed in Par. 0006) to retain the driving mechanism in an initial inactive state (Par. 0006-0007; clamp 21 retains housing member 15 of the driving mechanism in a “primed state” which is an inactive state because an additional action of 
Cowe is silent regarding a removable cap and an engagement mechanism, but U.S. Patent App. Pub. 20130317479 to Brereton teaches a removable cap arranged to be removably engaged with the distal end of the housing, as discussed in the rejection of claim 15 above.  The modified device of Cowe and Brereton teaches the engagement mechanism comprising a protrusion on an internal surface of the removable cap (Brereton teaches in Par. 0044 that the removable cap 22 has a profiled mating surface which can be considered to comprise a protrusion), and a slot at an outer surface of the inner sleeve (Brereton teaches in Par. 0044 that the distal end of the housing has a surface which mates with the profiled surface of removable cap 22, which can be considered to comprise a slot), but the modified device is silent regarding the protrusion on an external surface of the removable cap and a slot on an inner surface of the inner sleeve.  
These details of the engagement mechanism can be found in the art, such as in U.S. Patent 5,232,457 to Grim (Fig. 8, a removable cap 21 is provided with a protrusion 62 on its outer surface and engages with a slot 57 on an inner surface of a sleeve 22), but the features cannot be rendered obvious in combination with the other claimed features of the device. 

The next closest prior art is U.S. Patent 6,544,234 to Gabriel.  Gabriel teaches a locking mechanism (Fig. 3, element 84) arranged to retain the driving mechanism (Fig. 3, elements 94 and 92) in an inactive state in which direct contact between the driving mechanism and the piston is prevented (Fig. 3, contact is prevent by gap 110).  Gabriel further teaches a rib (Fig. 3, element 70) arranged on an inner surface of the housing.  However, after the locking mechanism is released, the driving mechanism is further held in place by a separate rib (Fig. 3, element 100) which is not arranged on an inner surface of the housing.  The rib on an inner surface of the housing (70) actuates the rib (100) in order to release the driving mechanism.  Thus Gabriel does not teach all of the elements of claim 18 and the feature of a rib arranged on an inner surface of the housing, wherein the rib is arranged to hold at least part of the 
Regarding Claim 19, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches an injection device comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), wherein the distal end of the housing is configured to be applied against an injection site (the distal end is configured with needle shield 3 which is pressed against an injection site as disclosed in Par. 0007); a driving mechanism comprising a drive spring (16), the mechanism arranged between the piston and the proximal end of the housing; and a locking mechanism comprising a clamp (21) to retain the driving mechanism in an initial inactive state (Par. 0006-0007) at which direct contact between the driving mechanism and the piston is prevented and the driving mechanism is not actuatable (as recited above, the drive mechanism is not actuatable in the “primed state” until the additional action of advancing sleeve 4 is performed), wherein the clamp is arranged to be bent by a pushing force to release the housing member so that the driving mechanism gets actuated (Par. 0006, trigger 5, which contains locking mechanism 21, is biased about a pivot axis; a pushing force on to button part 20 pivots the trigger 5 such that locking mechanism 21 is bent away from the recess 22 of the housing member 15), and a retractable inner sleeve (Fig. 2, element 3; Cowe describes element 3 as an adjustable needle shield which is screwed in to the housing; thus element 3 is retractable since it may be retracted or advanced by being screwed in or out of the housing; element 3 is also an inner sleeve since it screws “in” to the housing and is depicted in Fig. 2 as partially disposed to the interior of housing 2). Cowe is silent regarding any retractable inner sleeve providing a pushing force to release the housing member (Fig. 2, element 15) so that the driving member may be actuated.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783